Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2020. 
Applicant's election with traverse of claims 1-10 in the reply filed on 12/21/2020 is acknowledged.  The traversal is on the ground(s) that no serious search burden exists for the Examiner.  This is not found persuasive because:
--the inventions have acquired a separate status in the art in view of their different classification
Claims 1-10, 11-17, 22-27, 28-34, 35-42, 43-46 and 51 drawn to a hand-held delivery device having a handle and applicator tip, classified in A61M35/00.
Claims 18-21 and 47, drawn to a method of delivering a pharmaceutically active ingredient to a mouth of a patient, classified in A61M35/003.
Claim 48, drawn to a method of manufacturing a hand-held device involving molding, classified in B29C39/00.
Claims 49-50, drawn to method treating an individual by administration to the mouth, classified in A61 C19/063.
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant also argues that there is substantial overlap between the identified species. This is not found persuasive because the inventions/species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). In addition, these species are not obvious variants of each other based on the current record. By way of example, some species have reservoirs, while others do not. Some species require a barrier/protective cover, while others do not. Some species require a reservoir, while others do not.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "optionally" (similar to the phrase “for example”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,747,719 to Parkin. 
Regarding claim 1, Parkin discloses a hand-held device for delivery of a pharmaceutically active 2ingredient (Figs. 1-5), the device comprising:  3
(a) an elongated rigid or semi-rigid handle (end cap 14) having an end;  
4(b) an applicator tip (swab applicator 10) comprising:  
5(i) a drug reservoir (inner swab tube 16) configured to contain a pharmaceutical composition 6comprising an effective amount of the active ingredient (liquid 40), wherein the drug reservoir (inner swab tube 16) comprises 7an exterior surface (exterior of inner swab tube 16) that is formed in or attached to the end of the handle (end cap 14, see Figs. 2-4), and an open end (tube end 34);  
8(ii) a porous application layer (absorbent material 38) comprising an exterior surface (exterior surface of absorbent material 38) configured to 9spread the pharmaceutical composition at a delivery site and an interior surface (interior surface of absorbent material 38) (see Fig. 5 and col. 2, lines 35-42);  
10(iii) a barrier (seal 36) between the open end (tube end 34) of the drug reservoir (inner swab tube 16) and the interior 11surface of the application layer (interior surface of absorbent material 38) and configured to prevent flow of the pharmaceutical 12composition (liquid 40) from the drug reservoir (inner swab tube 16) to the application layer (absorbent material 38) (col. 2, lines 13-16); and wherein the barrier (seal 36) is 13further configured to rupture when sufficient pressure (by way of lance 22) is applied to the barrier (seal 36) to permit flow 14of the pharmaceutical composition (liquid 40) from the drug reservoir (inner swab tube 16) into the application layer (absorbent material 38) (col. 2, lines 31-42), and  
15(c) a removable protective covering (exterior tube 12) over the exterior surface of the application 16layer (exterior surface of absorbent material 38) or the applicator tip (swab applicator 10) (Figs. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0231380 to Hoang et al., in further view of U.S. Patent No. 4,795,421 to Blasius, Jr. et al.
Regarding claim 1, Hoang et al. discloses a hand-held device for delivery of a pharmaceutically active 2ingredient (device 1100, Fig. 15; for oral applications; paragraph 56), the device comprising:  3
(a) an elongated rigid or semi-rigid handle (body 110) having an end (end 114 of body 110 to which swab or applicator pad 140 attaches);  
4(b) an applicator tip (applicator tip at 114 end of body 110) comprising:  
5(i) a drug reservoir (at least a portion of the interior of body 110 is located within the applicator tip 140) configured to contain a pharmaceutical composition 6comprising an effective amount of the active ingredient (agent 122), wherein the drug reservoir (interior of body 110) comprises 7an exterior surface (exterior surface of portion of the interior of body 110 located within the applicator tip 140) that is formed in or attached to the end (end 114) of the handle (body 110) (see Figs. 2-3), and an open end (opening at 4);  
8(ii) a porous application layer (applicator pad 140) comprising an exterior surface (exterior surface of applicator pad 140) configured to 9spread the pharmaceutical composition at a delivery site (paragraph 110) and an interior surface (interior surface of applicator pad 140);  
10(iii) a barrier (pull tab 2) between the open end (opening 4) of the drug reservoir (interior of body 110) and the interior 11surface of the application layer (interior surface of applicator pad 140) and configured to prevent flow of the pharmaceutical 12composition from the drug reservoir (interior of body 110) to the application layer (applicator pad 140) (paragraphs 107); and wherein the barrier (pull tab 2) is 13further configured to rupture when sufficient pressure is applied to the barrier (pull tab 2) to permit flow 14of the pharmaceutical composition from the drug reservoir into the application layer (paragraph 107 and 110).
Hoang et al. does not expressly disclose  15a removable protective covering over the exterior surface of the application 16layer or the applicator tip.
Blasius, Jr. et al. teaches an applicator (Figs. 1-3) that includes a removable protective covering (soluble polymeric coating 13) over the exterior surface of the application 16layer or the applicator tip swab 12) so that when the swab of the present invention is inserted into the mouth the saliva in the mouth acts upon and dissolves the polymeric coating 13 (col. 2, lines 9-19). The polymeric coating is chosen so that it dissolves at weakly acidic to basic pH values (e.g., at pH values of about 5.5 or above) as is common in the oral cavity (col. 2, lines 19-21). Dissolution of coating 13 allows the saliva and impregnated swab to come in contact with one another to release the impregnated oral treatment composition into the mouth (col. 2, lines 21-26). Such a coating also ensures that the treatment composition is not administered prior to insertion into the mouth cavity (abstract).
It would have been obvious to one of ordinary skill in the art before the effective date of the present to have modified the applicator tip of the device of Hoang et al. to include a removable protective covering/soluble polymeric coating, as taught by Blasius, Jr. et al., so that once the swab of Wu is fully assembled, the swab can inserted into the mouth the saliva in the mouth acts upon and dissolves the polymeric coating, is chosen so that it dissolves at weakly acidic to basic pH values (e.g., at pH values of about 5.5 or above) as is common in the oral cavity (col. 2, lines 9-21 Blasius, Jr. et al.). Such a coating also ensures that the treatment composition is not administered prior to insertion into the mouth cavity (abstract of Blasius, Jr. et al.).
The modified device of Hoang et al. and Blasius, Jr. et al. will hereinafter be referred to as the modified device of Hoang et al. and Blasius, Jr. et al.
Regarding claim 2, the modified device of Hoang et al. and Blasius, Jr. et al. teaches the claimed invention as discussed above concerning claim 1, and Hoang et al. further teaches that the application layer (applicator pad 140) comprises an 2absorbent foam (paragraph 54).
Regarding claim 9, the modified device of Hoang et al. and Blasius, Jr. et al. teaches the claimed invention as discussed above concerning claim 1, and Hoang et al. further teaches that the barrier (pull tab 2) comprises a tab that is 2configured to displace or disrupt the barrier when the tab is pulled (pull tab 2 is a pull tab, paragraphs 107-110).

Claim 1, 3-5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,120,301 to Wu, in further view of Blasius, Jr. et al.
Regarding claim 1, Wu discloses a hand-held device for delivery of a pharmaceutically active 2ingredient, the device comprising:  3
(a) an elongated rigid or semi-rigid handle (hollow stick 10) having an end (end of hollow stick 10 to which cotton mass 2 attaches);  
4(b) an applicator tip (applicator tip end at 2) comprising:  
5(i) a drug reservoir (fluid storing chamber 13) configured to contain a pharmaceutical composition 6comprising an effective amount of the active ingredient (fluid storing chamber 13 is filled with fluid drugs, antiseptic, or the like; col. 2, lines 27-29), wherein the drug reservoir (fluid storing chamber 13) comprises 7an exterior surface (exterior surface of fluid storing chamber 13) that is formed in or attached to the end of the handle (hollow stick 10) (see Figs. 2-3), and an open end (end with membrane 12 situated therein);  
8(ii) a porous application layer (cotton mass 2) comprising an exterior surface (exterior surface of cotton mass 2) configured to 9spread the pharmaceutical composition at a delivery site (col. 2, lines 30-35) and an interior surface (socket means 3);  
10(iii) a barrier (thin membrane 12) between the open end (end with membrane 12 situated therein) of the drug reservoir (fluid storing chamber 13) and the interior 11surface of the application layer (socket means 3) and configured to prevent flow of the pharmaceutical 12composition from the drug reservoir (fluid storing chamber 13) to the application layer (cotton mass 2); and wherein the barrier (thin membrane 12) is 13further configured to rupture when sufficient pressure is applied to the barrier (thin membrane 12) to permit flow 14of the pharmaceutical composition from the drug reservoir into the application layer (col. 2, lines 30-35).
Wu does not expressly disclose  15a removable protective covering over the exterior surface of the application 16layer or the applicator tip.
Blasius, Jr. et al. teaches an applicator (Figs. 1-3) that includes a removable protective covering (soluble polymeric coating 13) over the exterior surface of the application 16layer or the applicator tip swab 12) so that when the swab of the present invention is inserted into the mouth the saliva in the mouth acts upon and dissolves the polymeric coating 13 (col. 2, lines 9-19). The polymeric coating is chosen so that it dissolves at weakly acidic to basic pH values (e.g., at pH values of about 5.5 or above) as is common in the oral cavity (col. 2, lines 19-21). Dissolution of coating 13 allows the saliva and impregnated swab to come in contact with one another to release the impregnated oral treatment composition into the mouth (col. 2, lines 21-26). Such a coating also ensures that the treatment composition is not administered prior to insertion into the mouth cavity (abstract).
It would have been obvious to one of ordinary skill in the art before the effective date of the present to have modified the applicator tip of the device of Wu to include a removable protective covering/soluble polymeric coating, as taught by Blasius, Jr. et al., so that once the swab of Wu is fully assembled, the swab can inserted into the mouth the saliva in the mouth acts upon and dissolves the polymeric coating, is chosen so that it dissolves at weakly acidic to basic pH values (e.g., at pH values of about 5.5 or above) as is common in the oral cavity (col. 2, lines 9-21 Blasius, Jr. et al.). Such a coating also ensures that the treatment composition is not administered prior to insertion into the mouth cavity (abstract of Blasius, Jr. et al.).
The modified device of Wu and Blasius, Jr. et al. will hereinafter be referred to as the modified device of Wu and Blasius, Jr. et al.
Regarding claim 3, the modified device of Wu and Blasius, Jr. et al. teaches the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that the exterior surface of the application 2layer is configured to abrade oral tissue at the delivery site as this limitation is merely a functional recitation/intended use, because if a user applied sufficient force/pressure to the hand-held device of Wu and Blasius, Jr. et al. during use the device of Wu and Blasius, Jr. et al. would abrade oral tissue at the delivery site. A recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. A recitation directed to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus. The material or article worked upon also does not limit an apparatus claim but is rather an intended use of the apparatus, unless it is positively recited claim element. MPEP 2114 and 2115.
Nonetheless, Blasius, Jr. et al. further teaches that the exterior surface of the application 2layer (by way of the protective covering (soluble polymeric coating 13)) is configured to abrade oral tissue at the delivery site (col. 3, lines 1-16 of Blasius, Jr. et al. teaches Example 2, which is a formulation embodiment of the overcoat/soluble polymeric coating 13 that is more abrasive than the overcoat of Example 1).
Regarding claims 4-5, the modified device of Wu and Blasius, Jr. et al. teaches the claimed invention as discussed above concerning claim 3, and while Blasius, Jr. et al. does teach that the applicator is used to administer an oral treatment composition to the oral cavity (abstract), neither Wu nor Blasius, Jr. et al. expressly states that the oral tissue is oral mucosa and the 2delivery site is buccal, sublingual or labial, as recited in claim 4; or that the oral mucosa is buccal mucosa, as recited in claim 5. 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have utilized the modified device of Wu and Blasius, Jr. et al. on a delivery site within the oral cavity (as taught by the abstract of Blasius, Jr. et al.) that is buccal, sublingual or labial, as recited in claim 4, or that the oral mucosa is buccal mucosa, as recited in claim 5, because there are a limited number of surfaces within the oral cavity that can serve as delivery sites (i.e., it would have been obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill. MPEP 2141(III)(E).
Regarding claim 9, the modified device of Wu and Blasius, Jr. et al. teaches the claimed invention as discussed above concerning claim 1, and Wu further teaches that the barrier (thin membrane 12) comprises a tab (membrane 12 is a tab) that is 2configured to displace or disrupt the barrier (thin membrane 12) when the tab is pulled (by prong 31).
Regarding claim 10, the modified device of Wu and Blasius, Jr. et al. teaches the claimed invention as discussed above concerning claim 1, and Wu further teaches that the barrier (thin membrane 12) comprises a button (prong 31) attached 2to the interior surface of the application layer (socket means 3), the button (prong 31) comprising one or more spiky 3projections (prong 31 is a spiky projection) that extend toward the nonporous barrier (thin membrane 12), wherein the button (prong 31) is configured to 4pierce the barrier (thin membrane 12) to permit flow of the pharmaceutical composition from the drug reservoir (fluid storing chamber 13) to 5the application layer (cotton mass 2) when pressure is exerted against the exterior surface of the application 6layer (exterior surface of cotton mass 2) (col. 2, lines 53-59).

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Blasius, Jr. et al., in further view of U.S. Publication No. 2006/0239757 to Giniger.
Regarding claim 2, the modified device of Wu and Blasius, Jr. et al. teaches the claimed invention as discussed above concerning claim 1, but neither Wu nor Blasius, Jr. et al. expressly teaches that the application layer comprises an 2absorbent foam. 
Giniger teaches an applicator tip that comprises an absorbent foam (paragraph 33), which holds more oral care composition than cotton swabs (paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the applicator tip of the modified device of Wu and Blasius, Jr. et al. to be an absorbent foam, as taught by Giniger, in order to increase the amount of composition that can be held within the applicator tip (paragraph 33 of Giniger). Additionally, Giniger also notes that the foam may provide a scrubbing or scratchy surface (i.e., abrasive surface) which may be useful in applying a composition (paragraph 33).
Regarding claim 6, the modified device of Wu and Blasius, Jr. et al. teaches the claimed invention as discussed above concerning claim 1, but neither Wu nor Blasius, Jr. et al. expressly teaches that the pharmaceutical composition 2comprises a unit dose of the active ingredient.
Giniger teaches a hand-held applicator device that holds a unit dose of the active ingredient (paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device Wu and Blasius, Jr. et al. to accommodate a unit dose of composition, as taught by Giniger, since single use dosage is convenient and does not unnecessarily waste pharmaceutical composition (paragraph 31 of Giniger). Single use/single dosage applicators are also easily disposable and would prevent reuse of the applicator. 

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin, in further view of Giniger.
Regarding claim 2, Parkin discloses the claimed invention as discussed above concerning claim 1, but Parkin does not expressly disclose that the application layer comprises an 2absorbent foam. 
Giniger teaches an applicator tip that comprises an absorbent foam (paragraph 33), which holds more oral care composition than cotton swabs (paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the applicator tip of the device of Parkin to be an absorbent foam, as taught by Giniger, in order to increase the amount of composition that can be held within the applicator tip (paragraph 33 of Giniger). Additionally, Giniger also notes that the foam may provide a scrubbing or scratchy surface (i.e., abrasive surface) which may be useful in applying a composition (paragraph 33).
Regarding claim 6, Parkin discloses the claimed invention as discussed above concerning claim 1, but Parkin does not expressly disclose that the pharmaceutical composition 2comprises a unit dose of the active ingredient.
Giniger teaches a hand-held applicator device that holds a unit dose of the active ingredient (paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device Parkin to accommodate a unit dose of composition, as taught by Giniger, since single use dosage is convenient and does not unnecessarily waste pharmaceutical composition (paragraph 31 of Giniger). Single use/single dosage applicators are also easily disposable and would prevent reuse of the applicator. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Blasius, Jr. et al., in further view of U.S. Publication No. 2012/0101158 to Harada et al.
Regarding claim 7, the modified device of Wu and Blasius, Jr. et al. teaches the claimed invention as discussed above concerning claim 1, but neither Wu nor Blasius, Jr. et al. expressly teaches that the active ingredient is epinephrine or naloxone.
Harada et al. teaches a surface anesthetic agent composition (title) for application to the buccal mucosal membrane by way of a cotton swab that includes the active ingredient epinephrine (adrenaline) (paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used the modified device of Wu and Blasius, Jr. et al. to supply a surface anesthetic agent composition comprising the active ingredient epinephrine (adrenaline) to buccal mucosal membrane in the oral cavity of a patient, as taught by Harada et al. since such a composition is affective for use as a surface anesthetic on the buccal mucosal membrane (paragraph 41 of Harada et al.). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin, in further view of Harada et al.
Regarding claim 7, Parkin discloses the claimed invention as discussed above concerning claim 1, but Parkin does not expressly disclose that the active ingredient is epinephrine or naloxone.
Harada et al. teaches a surface anesthetic agent composition (title) for application to the buccal mucosal membrane by way of a cotton swab that includes the active ingredient epinephrine (adrenaline) (paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used the device of Parkin to supply a surface anesthetic agent composition comprising the active ingredient epinephrine (adrenaline) to buccal mucosal membrane in the oral cavity of a patient, as taught by Harada et al. since such a composition is affective for use as a surface anesthetic on the buccal mucosal membrane (paragraph 41 of Harada et al.). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Blasius, Jr. et al., in further view of Harada et al., in further view of U.S. Publication No. 2007/0293581 to Hill.
Regarding claim 8, the modified device of Wu and Blasius, Jr. et al. teaches the claimed invention as discussed above concerning claim 1, but neither Wu nor Blasius, Jr. et al. expressly teaches that the pharmaceutical composition comprises the pharmaceutically active ingredient, a resin, a volatile solvent, and optionally 3water.
Harada et al. teaches a surface anesthetic agent composition (title) for application to the buccal mucosal membrane by way of a cotton swab that includes a pharmaceutically active ingredient epinephrine (adrenaline) (paragraph 41) and a volatile solvent (ethyl paraaminobenzoate is a volatile solvent), and optionally 3water (the Examiner is treating “and optionally water” as not required for the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used the modified device of Wu and Blasius, Jr. et al. to supply a surface anesthetic agent composition comprising the active ingredient epinephrine (adrenaline) to buccal mucosal membrane in the oral cavity of a patient, as taught by Harada et al. since such a composition is affective for use as a surface anesthetic on the buccal mucosal membrane (paragraph 41 of Harada et al.). 
The modified device of Wu and Blasius, Jr. et al. in further view of Harada et al. will hereinafter be referred to as the modified device of Wu, Blasius, Jr. et al., and Harada et al.
The modified device of Wu, Blasius, Jr. et al., and Harada et al. does not expressly teach that the pharmaceutical composition comprises a resin. 
Hill discloses an epinephrine containing oral pharmaceutical composition for dissolution in the buccal area of the mouth that further contains a resin as a taste-masking agent, e.g., an ion exchange resin (paragraph 104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the epinephrine containing oral pharmaceutical composition of the modified device of Wu, Blasius, Jr. et al., and Harada et al. to include a taste-masking resin, as taught by Hill, in order to mask the taste of the epinephrine containing oral pharmaceutical composition (paragraph 104 of Hill). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin, in further view of Harada et al., in further view of Hill.
Regarding claim 8, Parkin discloses the claimed invention as discussed above concerning claim 1, but Parkin does not expressly disclose that the pharmaceutical composition comprises the pharmaceutically active ingredient, a resin, a volatile solvent, and optionally 3water.
Harada et al. teaches a surface anesthetic agent composition (title) for application to the buccal mucosal membrane by way of a cotton swab that includes a pharmaceutically active ingredient epinephrine (adrenaline) (paragraph 41) and a volatile solvent (ethyl paraaminobenzoate is a volatile solvent), and optionally 3water (the Examiner is treating “and optionally water” as not required for the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used the device of Parkin to supply a surface anesthetic agent composition comprising the active ingredient epinephrine (adrenaline) to buccal mucosal membrane in the oral cavity of a patient, as taught by Harada et al. since such a composition is affective for use as a surface anesthetic on the buccal mucosal membrane (paragraph 41 of Harada et al.). 
The modified device of Parkin in further view of Harada et al. will hereinafter be referred to as the modified device of Parkin and Harada et al.
The modified device of Parkin and Harada et al. does not expressly teach that the pharmaceutical composition comprises a resin. 
Hill discloses an epinephrine containing oral pharmaceutical composition for dissolution in the buccal area of the mouth that further contains a resin as a taste-masking agent, e.g., an ion exchange resin (paragraph 104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the epinephrine containing oral pharmaceutical composition of the modified device of Parkin and Harada et al. to include a taste-masking resin, as taught by Hill, in order to mask the taste of the epinephrine containing oral pharmaceutical composition (paragraph 104 of Hill). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783